Citation Nr: 1041523	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to service connection for a left wrist and hand 
disorder, to include as secondary to RSD.

3.  Entitlement to service connection for a left ulnar nerve 
injury to include as secondary to RSD.

4.  Entitlement to an increased rating for reflex sympathetic 
dystrophy (RSD) of the left upper extremity, upper back, and 
anterior chest, status-post left dorsal sympathectomy and 
stellate ganglion ablation with reduced sweating ability, 
currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for Horner's syndrome with 
lagophthalmos and constriction of the left pupil, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 until June 
1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from October 2007 and July 2009 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in Fort 
Harrison, Montana.


FINDINGS OF FACT

1.  In an unappealed November 2005 decision, the RO denied a 
claim of entitlement to service connection for GERD.  

2.  The evidence added to the record since November 2005, when 
viewed by itself or in context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for GERD disability.

3.  A left wrist and hand disorder is not related to active 
service.

4.  A left wrist and hand disorder was not caused or aggravated 
by a service connected disease or injury.

5. A left elbow disorder is not related to active service.

6. A left elbow disorder was not caused or aggravated by a 
service connected disease or injury.

7.  RSD of the left upper extremity, upper back, and anterior 
chest, status-post left dorsal sympathectomy and stellate 
ganglion ablation with reduced sweating ability has been 
productive of incomplete paralysis of all radicular group 
peripheral nerves of a the left upper extremity, sensory defects, 
and minor limitation of movement.

8.  Horner's syndrome with lagophthalmos and constriction of the 
left pupil has been productive of unilateral lagophthalmos, no 
loss of visual acuity, and no characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection 
for GERD is final.  New and material evidence has not been 
received to reopen the claim to establish service connection for 
GERD loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

2.  A left wrist and hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2010).

3.  A left wrist and hand disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2010).

4. A left elbow disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

5.  A left elbow disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).

6.  The criteria for a disability rating in excess of 30 percent 
for RSD of the left upper extremity, upper back, and anterior 
chest, status-post left dorsal sympathectomy and stellate 
ganglion ablation with reduced sweating ability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 
8513 (2010).

7.  The criteria for a disability rating in excess of 20 percent 
for Horner's syndrome with lagophthalmos and constriction of the 
left pupil have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.79a, Diagnostic Code 6019-6022 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in March 2009, 
thus meeting the requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2006 and May 2009 that fully 
addressed all notice elements and were sent prior to the initial 
RO decisions in these matters.  The letters provided information 
as to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant in 
developing an appeal.  The letters also informed the Veteran of 
what type of information and evidence was needed to establish a 
disability rating and effective date.  Moreover, in a June 2010 
hearing before the undersigned, the presiding Veterans Law Judge 
clarified the issues on appeal and identified potentially 
relevant additional evidence that the appellant may submit in 
support of their claim.  These actions by the undersigned 
supplement VA's compliance with the VCAA and serve to satisfy the 
obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
has been afforded VA examinations including those in May, June 
and December 2009, during which examiners were provided the 
Veteran's claims file for review, took down the Veteran's 
history, considered lay evidence offered by the Veteran, and 
reached conclusions based on their examinations that are 
consistent with the record.  The examinations are found to be 
adequate for rating purposes.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Application to Reopen

Service connection for GERD was previously addressed and denied 
in a November 2005 rating decision.  The appellant was informed 
of the decision and of his right to appeal.  When a claimant 
fails to timely appeal an RO decision denying his claim for 
benefits, that decision becomes final and can no longer be 
challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 
(2006).  Except as provided by law, when a case or issue has been 
decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, and 
no further review is afforded.

In this case, following the issuance of the November 2005 rating 
decision denying service connection, the Veteran did not submit a 
timely Notice of Disagreement.  Accordingly, the denial of 
November 2005 is final.  However, pursuant to 30 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

The Board notes that where a claim has been initially denied and 
new and material evidence is submitted within one year of the 
RO's initial determination (i.e. the appeal period), the evidence 
will be "considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal period" 
and prevents an initial determination from becoming final.  38 
C.F.R. § 3.156(b) (2010).

Here, the last final denial was issued in November 2005 which was 
the same day that an addendum to a September 2005 VA examination 
was submitted.  Based on a reading of the rating decision, it 
does not appear that the RO considered its contents.  Although 
this evidence was submitted within one year of the November 2005, 
the Board finds that it does not represent new and material 
evidence and thus does not prevent finality from attaching to the 
November 2005 rating decision.  

Specifically, addendum contains only two changes, the first being 
a nonsubstantive correction of a typographical error.  The second 
change that the addendum makes to the September 2005 VA 
examination is to note an October 2005 upper gastrointestinal 
series which found the presence of a small sliding hiatal hernia 
and moderate GERD.

The RO denied entitlement to service connection based on an 
absence of evidence showing that the claimed disorder was either 
related to service or the result of medications used to treat a 
service connected disability.  The denial was not based on the 
existence or absence of a gastrointestinal disability.  Thus, 
that the evidence received by VA within one year of the November 
2005 rating decision notes the presence of a hiatal hernia and 
GERD, is not new and material within the meaning of the law, and 
the rating decision of November 2005 is final.  30 U.S.C.A. § 
5108 (West 2003); 38 C.F.R. § 3.156(b) (2010).

The evidence of record at the time of the last final denial 
included the Veteran's claim of entitlement to service 
connection, and service treatment records showing that on 
examination in November 1992, his throat was normal and he 
affirmatively denied any history of frequent indigestion, stomach 
or intestinal troubles.  Post-service records reflected that in 
June 2000 the Veteran acknowledged a history of occasional 
heartburn that was seemingly related to spicy foods, and that 
symptoms ultimately go away without treatment.  In January 2005 
the Veteran endorsed a history of GERD with recent symptoms.  It 
was discussed with the claimant that continued tobacco use may 
affect his GERD, and although the Veteran was acknowledged this 
concern, he indicated no serious plan to change his behavior.

A September 2005 VA examination, amended in November 2005, stated 
that the Veteran's history of GERD began in 1990 and that he 
reported getting sick and vomiting once or twice a week.  The 
Veteran believed that this was not associated with eating or 
lying down, but rather was due to medication for RSD.  
Furthermore, he indicated that a medical provider told him this 
was the case.  Following a review of the Veteran's symptoms and 
history of medication, the examiner concluded that because GERD 
was first noted in 2000, when the Veteran was not taking any 
nonsteroidal anti-inflammatory drugs (NAISD) for treatment of 
RSD, it was less likely as not that RSD medication had caused his 
GERD to develop.  The examiner also noted that the Veteran had 
briefly taken an NAISD in 2003, but considering the brevity of 
that treatment, it was also less likely as not that the 
medication had caused a permanent worsening of GERD.

In sum, the evidence showed that the Veteran had no 
gastrointestinal symptomatology during service, that the first 
reported symptoms occurred seven years after separation from 
service, and that he claims symptoms began in 1990 and are due to 
medication for a service connected disability.

Following denial of entitlement to service connection for GERD in 
November 2005, VA sent the Veteran a letter informing the Veteran 
of the RO's denial and explaining his procedural and appellate 
rights.  The Veteran did not appeal from the determination and it 
became final.  38 U.S.C.A. § 7105 (2010).

In March 2005, the Veteran submitted an application to reopen his 
claim.  The application was denied in an October 2007 rating 
decision and the Veteran appealed to the Board.

Since the last final denial in 2005, evidence added to the record 
includes statements by the Veteran endorsing a connection between 
medication used to treat service-connected disabilities and his 
GERD.  Additionally, in March 2007, the Veteran's GERD symptoms 
had improved with increased dose of a medication called 
omeprazole.

On VA examination in August 2007 a twenty year history of GERD 
was endorsed with nausea or dry heaving first thing in the 
morning before drinking any fluid or taking any medication.  The 
examiner concluded that GERD was aggravated by a chewing tobacco 
addiction and that nausea and vomiting may be "partially or 
wholly due to narcotic and NSAID use," but that he could not 
determine to what extent these symptoms were due to GERD or 
chronic use of medication.  He did state that GERD was unlikely 
secondary to, or aggravated by, medication used to treat chronic 
pain.

In March 2008, the Veteran reported increased dyspepsia and GERD.  
In April 2008, he submitted a statement indicating that he had 
been having stomach "problems" for 15 years and that he 
believed such problems were related to medications taken in 1988 
and 1989.

On VA examination in May 2009, it was noted that the Veteran had 
answered "no" to symptoms of indigestion in 1990 and 1992 and 
that the first documentation of such symptoms was in 2000, but 
that GERD was not diagnosed until 2005.  The examiner opined that 
prescription and over the counter medications do not cause reflux 
disease and pointed out that the diagnosed mild global gastritis 
was acute and not chronic, as evidenced by the fact that it was 
not present in 2005.  The examiner admitted that acute gastritis 
may be caused by medications, alcohol, eating or drinking 
corrosive substances, stress, or infection.  It was the 
examiner's conclusion that medications prescribed historically 
for service connected RSD did not cause, or permanently worsen 
the Veteran's GERD.

In November 2009, the Veteran denied signs and symptoms 
suggestive of dyspepsia or GERD.  On consultation in December 
2009, however, it was recommended that the Veteran discontinue 
use of anti-inflammatory medication "since this was disturbing 
his stomach too much."

In sum, evidence added to the Veteran's claim since the last 
final denial includes statements by the VA examiners indicating 
that GERD was not caused or permanently worsened by medication 
taken to treat RSD.  However, a December 2009 statement on a 
neurology consultation indicating that the Veteran reported anti-
inflammatory medication was "disturbing his stomach," and 
furthermore, the August 2007 VA examiner stated that he could not 
determine to what extent the Veteran's symptoms were due to 
chronic use of medication.

The Board concludes that new and material evidence to reopen the 
claim has not been received.  At the time of the prior denial, 
the record included the Veteran's assertion of a link to service 
or to service connected disease or injury.  His recent assertions 
of date of onset or etiology are cumulative of the prior 
statements and are not new and material.  Similarly, the medical 
evidence added to the claims file is not new and material, as the 
fact that he had had GERD was established in the past and 
evidence confirming this prior diagnosis is cumulative.  The 
Board notes that medical opinions submitted are not new and 
material because an opinion to the effect that there is no 
relationship merely confirms the reason for the prior denial.  
Such evidence does not establish a reasonable possibility of 
changing the outcome and is therefore, not new and material.  
Similarly, an examiner noting, in general, that various elements 
could be due to medication but that he could not make such a 
determination in this case falls far short of new and material 
evidence.  In essence, the examiner did not draw any conclusion 
in this Veteran's case and such equivocal language does not 
constitute new and material evidence.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Entitlement to Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.  
Thus, in this case, in order to warrant service connection for 
the Veteran's left elbow, or hand and wrist disabilities on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

1.  Left Elbow

On enlistment examination in July 1985, the Veteran's upper 
extremities were normal.  Examination in December 1990 also 
showed the upper extremities to be normal.  On evaluation in 
March 1991, the Veteran indicated that he was well until February 
1990, when he awoke with pain, weakness and bluish discoloration 
involving his left arm.  The Veteran was then free of symptoms 
until March 1991 when he awoke with similar symptoms.  He had 
pain and swelling involving his entire left arm.  There was 
numbness, tingling and diffuse swelling of the left arm.  The 
impression was that several possible problems may have been 
causing the Veteran's symptoms.  Such possibilities included: a 
connective tissue disease and RSD.  Range of motion was within 
normal limits at the left elbow in May 1991.  

In August 1992, the Veteran underwent stellate ganglion resection 
for treatment of left upper extremity RSD.  On examination in 
November 1992, a history of decreased range of motion of the left 
shoulder due to a fractured collar bone and decreased strength in 
the left upper extremities were noted.  The Veteran affirmatively 
denied a history of painful or "trick" elbow.

On assessment by a Medical Evaluation Board (MEB) in January 
1993, there was a decreased amount of hair over the dorsum of the 
left hand and fingers.  Mild cyanotic mottling was seen over the 
proximal hand and distal forearm, and range of motion was reduced 
at the left wrist.  Bicipital tendon reflexes were brisk, and 
decreased pin prick sensation over the entire left upper arm from 
shoulder to fingertips was noted.

An April 1993 report from a treating physician indicated that the 
Veteran's RSD caused "severe left shoulder and arm pain and 
weakness."

On November 1994 VA examination, following separation in June 
1993, there was decreased feeling and strength in his left hand.  
In July 2003 the Veteran reported occasional tingling in the 
upper extremities.

In May 2001, the Veteran was involved in a rollover-type motor 
vehicle accident.   Radiologic evaluation of the left hand was 
negative, with no fracture, dislocation or soft tissue 
abnormalities present.  Upper extremities were "pain free" with 
good strength bilaterally.

In March 2006, the Veteran reported some ulnar numbness.  
Electromyography (EMG) of the upper extremities demonstrated mild 
active and chronic denervation changes.  This was described as 
"either secondary to a polyradiculopathy or a more diffuse 
acute/chronic brachial plexus injury."  On further investigation 
into the matter, it was determined that it was "certainly 
possible that these findings are consistent with CRPS (complex 
regional pain syndrome) and [the Veteran's] sympathectomy."  
Finally, there was "no evidence on this study for peripheral 
nerve injury on either side, including at the elbow and wrist."  
In April 2006 Tinel's sign was positive on the left cubital 
tunnel.

On VA examination in April 2007, the Veteran's sensation to 
light, sharp, and vibratory touch was intact through the arms and 
hands.  In July 2007 there were reports of pain and swelling in 
the right elbow, but no reports relating to the left upper 
extremities.

The Veteran demonstrated no objective evidence of painful motion 
of the left elbow on VA examination in March 2009.  There was no 
edema, instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  A radiological report found 
no fracture or dislocation at the left elbow.  Joint spaces were 
well maintained and there was no pathologic joint effusion.  The 
impression was of "negative bilateral elbows."

On VA examination in June 2009, the Veteran denied any specific 
left elbow or wrist problems, but stated all his problems were 
"related to numbness."  There was no evidence of acute or 
chronic physical distress by examination.  Arms were straight 
with no abnormal deviation, and no objective signs of painful 
motion, edema, instability, weakness, tenderness, redness, or 
abnormal movement.  There was no pain on palpitation and the 
Veteran had full range of motion of his elbow.  The left arm was 
mildly warmer than the right arm, but strength was five out of 
five with resistance.  The left elbow "appear[ed] normal" with 
no evidence of fatigue, weakness, lack of endurance, or 
incoordination.  The Veteran had full range of motion at the 
joint without pain. The examiner's assessment was that there were 
no clinical findings to diagnose for the left elbow.  The only 
complaint with regard to the left arm was numbness from the 
shoulder to the finger tips.  She also added that the Veteran's 
ulnar nerve injury was "not caused by or the result of RSD."

A report of VA examination in December 2009 indicated that a July 
2009 EMG and bilateral upper extremity nerve conduction velocity 
study demonstrated electrophysiological evidence most consistent 
with a mild ulnar nerve injury at the elbow.  On review of 
symptoms, the Veteran denied any specific left elbow problems, 
and said that what problems he did have were related to numbness.  
The left elbow appeared normal with no evidence of fatigue, 
weakness, or lack of endurance following repetitive motion, and 
with full range of motion.  Vibratory sensation was decreased 
down as far as the left elbow.

During his June 2010 hearing before the undersigned, the Veteran 
reported that pain and numbness in his elbow were "all part of 
the same" disability that affected the rest of his left arm.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, sensation in the left elbow is capable of 
lay observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Here the Veteran has been slightly 
inconsistent in reporting his level of symptomatology and 
although vibratory sensation was decreased down as far as the 
left elbow in 2009, the left elbow has otherwise been reported to 
be normal with "no clinical findings to diagnose" beyond an 
ulnar nerve injury.  Nonetheless, the Board finds the Veteran to 
be credible in his reports of symptomatology; however an ulnar 
nerve injury was not noted in service and the Veteran has not 
claimed continuous symptomatology since service.  The evidence 
does not indicate, and the Veteran does not claim, that his left 
elbow symptoms are due directly to service.  Additionally, the 
Board finds the well-supported opinion of the VA examiner in June 
2009, concluding that the Veteran's left ulnar nerve injury was 
also not related to his service connected RSD, to be the most 
probative evidence of record, and thus service connection on a 
direct or secondary basis is not warranted. 

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Left Hand and Wrist

As indicated above, service treatment records indicate that on 
enlistment examination in July 1985, the Veteran's upper 
extremities were normal and in December 1990 his upper 
extremities were still normal.  In March 1991 the Veteran had 
pain and swelling involving his entire left arm with cyanotic 
discoloration of the left hand.  The impression was that several 
possible problems may have been causing the Veteran's symptoms, 
including a connective tissue disease or RSD.  In December 1991 
there was no use of the left hand and in January 1992, there was 
numbness and swelling in both hands.  On examination in November 
1992, a history of decreased strength in the left upper 
extremities and a continuous left had tremor were noted.  The 
Veteran complained of left hand weakness and numbness.

On assessment by a Medical Evaluation Board (MEB) in January 
1993, there was a decreased amount of hair over the dorsum of the 
left hand and fingers.  Mild cyanotic mottling was seen over the 
proximal hand and distal forearm, and range of motion was reduced 
at the left wrist.

In total, the record shows some left hand symptomatology, 
including transient left hand weakness and numbness.  These 
symptoms did not, however, manifest as a chronic disability.  
This does not in itself preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2010).  Nevertheless, a review of the post-service 
evidence leads to the conclusion that service connection for a 
left hand and wrist disability, as distinct from RSD, is not 
warranted for the reasons discussed below.  See 30 C.F.R. § 4.14 
(2010).

On November 1994 VA examination, following separation in June 
1993, there was decreased feeling and strength in the Veteran's 
left hand.  In July 2003 he reported occasional tingling in the 
upper extremities.

In May 2001, the Veteran was involved in a motor vehicle 
accident.   Radiologic evaluation of the left hand was negative, 
with no fracture, dislocation or soft tissue abnormalities 
present.  Upper extremities were "pain free" with good strength 
bilaterally.

In March 2006, the Veteran reported left hand swelling two to 
three times a week, and lasting for an entire day.  EMG of the 
upper extremities showed mild active and chronic denervation 
changes, described as "either secondary to a polyradiculopathy 
or a more diffuse acute/chronic brachial plexus injury."  
Finally, there was "no evidence on this study for peripheral 
nerve injury on either side, including at the elbow and wrist."  
In April 2006, the Veteran presented with complaints of constant 
left hand numbness.

On VA examination in April 2007, the Veteran reported continuous 
pain, swelling, and numbness in both hands since 1988.  The 
Veteran associated these symptoms with RSD.  In July 2007 there 
were reports of pain and swelling in the right wrist and elbow, 
but no reports relating to the left upper extremities.

In May 2009 there was no redness, discoloration or swelling of 
the left hand, and no complaints of pain when the left hand was 
touched.

On VA examination in June 2009, the Veteran denied any specific 
left wrist problems, but stated that the problems he did have 
were "related to numbness."  The left wrist "appear[ed] 
normal" with no evidence of fatigue, weakness, lack of 
endurance, or incoordination.  The Veteran had full range of 
motion in the wrist without pain, although the palms of both 
hands were red, suggesting increased vascularization in the hands 
and all fingers.  The left hand was slightly dryer than the right 
and had minimal decreased temperature as compared with the right.  
The examiner's assessment was that there were no clinical 
findings to diagnose for the left wrist or hand.  The only 
complaint with regard to the left arm was numbness from the 
shoulder to the finger tips.

On VA examination in December 2009 the Veteran reported that his 
fingers became numb eight to nine times a day with activities 
such as typing and grasping.  The left wrist appeared normal with 
no evidence of fatigue, weakness, or lack of endurance following 
repetitive motion, and with full range of motion.  The left hand 
was red, but appeared normal, as did all fingers.  Additionally, 
grip strength was four out of five, although finger extensor 
strength to resistance was five out of five.

During his June 2010 hearing before the undersigned, the Veteran 
stated that he loses mobility in his hand in the mornings when he 
wakes up, and that he can barely hold five pounds.  He endorsed 
numbness, discoloration, swelling of the fingers, and stated that 
fine muscle movement was difficult.  He reported that pain and 
numbness in his elbow was "all part of the same" disability 
that affected the rest of his left arm.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced, including lay evidence regarding 
sensation in his left wrist and hand.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board must now consider the credibility of such evidence.  
Here some inconsistencies are noted between level of 
symptomatology reported by the Veteran, and the level observed by 
medical professionals.  Specifically, whereas the Veteran 
indicated being barely able to hold five pounds in his left hand 
during his June 2010 hearing, the VA examiner in December 2009 
recorded only a minor decrease in grip strength.  The Board also 
notes that the Veteran's 2007 claim to have had continuous pain, 
swelling, and numbness in both hands since 1988, is contracted by 
the record including the Veteran's own statements.  The Board 
finds that although some symptomatology relating to the left hand 
and wrist was noted in service, the post-service evidence clearly 
demonstrates that symptomatology has not been continuous.  
Furthermore, no pathology relating to the hand or wrist has been 
identified, other than RSD, nor have his symptoms been related to 
service or a service connected disability.  As there is no 
identified disease or injury causally related to the claimed 
disability, service connection cannot be granted on a direct or 
secondary basis.

Here, the Board finds no basis to grant service connection for a 
distinct ratable entity other than the already service connected 
RSD.  To separately rate would violate the rue against 
pyramiding.  See 38 C.F.R. § 4.14 (2010).  More specifically, DC 
8513 contemplates neurologic deficit that radiates to the level 
of the hands and fingers.  The appellant has not identified 
either separate symptoms or separate pathologies.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disabilities on appeal have not 
significantly changed and uniform evaluations are warranted.

1.  Reflex Sympathetic Dystrophy

In the July 2009 rating decision on appeal, the Veteran's 
inability to sweat was incorporated into his rating for service-
connected RSD, and a 30 percent evaluation was continued, 
effective June 15, 1993.  Accordingly, the rating on appeal is 
for RDS of the left upper extremity, left upper back, and left 
anterior chest, status-post left dorsal sympathectomy and 
stellate ganglion ablation, with reduced sweating ability.  This 
disability has been rated under 38 C.F.R. § 4.124a, Diagnostic 
Code (Code or DC) 8513.

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2009).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the peripheral 
nerves.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009), see 38 C.F.R. § 4.124 (2009).

DC 8513, under which the Veteran's disability is rated, pertains 
to impairment of all radicular groups.  A 30 percent rating is 
provided for moderate incomplete paralysis involving the non-
dominant upper (i.e. minor) extremity.  A 60 percent rating (non-
dominant) requires severe incomplete paralysis, and an 80 percent 
rating (non-dominant) requires complete paralysis. 38 C.F.R. § 
4.124a, DC 8513.

In April 2007, a VA examination indicated that the Veteran was 
right hand dominant.  He had complained of numbness in the left 
hand four to five times a week, and indicated that his left arm 
has been numb since 1992.  In spite of his statement, however, 
sensation to light touch, sharp and vibratory sensation was 
intact throughout the chest, shoulder, arm and hand.  Deep tendon 
reflexes were 1+ at the triceps and 2+ at the brachioradialis.

In July 2008, an EMG of the left upper extremity indicated 
electrophysiological evidence most consistent with mild bilateral 
ulnar nerve injury at the elbows.  During a December 2008 VA 
examination, vibratory sensation was felt equally in both 
shoulders.  

In a May 2009 VA examination, the Veteran stated that he spent 
his days doing yard work, playing with his dog, playing 
basketball, working on cars, and working on his motor bike.  He 
denied any history of motor vehicle accident, however during the 
examiner's review it was revealed that the Veteran had been 
involved in such an accident in 1984, just prior to entering 
active duty.  The Veteran complained of pain with symptoms of 
intermittent numbness and tingling in his upper extremities.  He 
denied any history of trauma, except for his pre-service motor 
vehicle accident.  The Veteran indicated that diminished 
vibratory sensation was greater on the right side than the left 
side.  

In June 2009 the Veteran told a VA examiner that he had no 
specific left elbow, wrist, upper back or anterior chest 
problems, only numbness and an inability to sweat under the left 
axilla and left hand.  He also indicated that his left hand 
became numb eight to nine times a day with activities such as 
typing or grasping, and that as a result he is unable to play 
sports. The examiner noted that the Veteran's stellate nerve is a 
sympathomimetic nerve and thus should not affect the Veteran's 
muscle strength or the use of his arm.  As to the Veteran's claim 
of inability to sweat on the left upper body, assessment did show 
decreased moisture, however mild moisture was noted on a paper 
towel placed under the arm.  The Veteran had full range of motion 
at the left elbow, wrist, hand and fingers, although he had 
mildly decreased forward flexion and abduction of the shoulder to 
110 degrees (which was misrecorded as "210" degrees).

In November 2009, the Veteran reported an exacerbation of chronic 
left upper extremity pain, now consisting of "pins from 
posterior shoulder, all the way down the arm and into all 
fingers" for the preceding month.  Deep tendon reflexes were 
brisk, and there was tenderness to light and moderate palpation.  
A significant difference in grip strength was noted in the left 
hand as compared to the right.  The left shoulder rotator group 
was right and tender to palpation, however the Veteran was able 
to complete Epley's maneuvers and normal empty tin can test 
results were observed.  The Veteran was apprehensive while being 
tested and there were no supraspinatus defects.

On VA examination in December 2009, the Veteran's arms showed no 
objective signs of weakness, tenderness, or abnormal motions.  
There was no pain on palpation and he had full range of motion at 
the elbow, wrist and fingers.  The left arm was a little warmer 
than the right, but strength was five out of five with 
resistance.  The left shoulder showed slightly less muscle mass, 
but there was no fatigue weakness or lack of endurance.  Forward 
flexion and abduction at the shoulder were both limited to 110 
out of 180 degrees.  All other ranges of motion were normal and 
strength was greater than four out of five, thought not quite 
five out of five. 

Light touch sensation was absent in the anterior and posterior 
left shoulder, but was present in the axillary nerve, the radial 
nerve distribution of the upper arm, the intercostals brachial 
nerve and medial cutaneous nerve.  There was decreased sensation 
of the radial nerve and the posterior cutaneous nerve of the arm.  
Sensation was intact to the lateral cutaneous nerve of the 
forearm, but there was no sensation to the palmar branch and the 
palm arch digital branches.  The Veteran had full sensation in 
the radial nerve superficial branch and the median nerve ulnar 
branch and palmar digital branches.  Vibratory sensation was 
intact in the upper extremities, but decreased to the elbow and 
the anterior and posterior pectoral region on the left side.  The 
examiner's final assessment was that all modes of sensation were 
decreased in the left upper extremity, but that the Veteran's 
report of an acute exacerbation in November of that year appeared 
to be resolving, and there was no evidence of permanent increased 
functional disability.

In March 2010, the Veteran stated that he found it difficult to 
move his left shoulder and arm due to pain and numbness.

After a careful review of the evidence above, the Board finds the 
Veteran's RSD disability to be no more than 30 percent disabling.  
The current 30 percent evaluation contemplates moderate 
incomplete paralysis (e.g. neuropathy) of all radicular group 
peripheral nerves of a minor extremity.  38 C.F.R. § 4.124a, DC 
8513 (2010).  In order to warrant a higher evaluation, there must 
be severe incomplete paralysis for a 60 percent evaluation, or 
complete paralysis for an 80 percent evaluation.  Here, the 
record shows that the Veteran's symptoms are mostly limited to 
sensory deficits, as reported on VA examination in December 2009.  
The Veteran has stated that he finds it difficult to move his 
left arm and shoulder due to pain, and the objective observations 
of medical professionals records that he has does have slight 
functional limitation of movement.  Accordingly the Board finds 
the Veteran's testimony to be credible.  Nonetheless, a higher 
rating is not warranted based on the evidence of record.

Based on the foregoing, the Board concludes that the Veteran's 
RSD of the left upper extremity, upper back, and anterior chest, 
status-post left dorsal sympathectomy and stellate ganglion 
ablation with reduced sweating ability has been 30 percent 
disabling throughout the period on appeal.  Neither the objective 
nor subjective evidence suggests the constellation of symptoms 
required for a finding of severe neuropathy.  The sensory 
changes, to include neuropathy and occasional pain, do not 
reflect severe neuropathy as contemplated by DC 8513, or sections 
4.120, 4.123, 4.124.  The pain is not severe and there is an 
absence of trophic changes.  In fact, there was either no 
weakness or strength was only minimally decreased when graded as 
greater than 4/5.


As the preponderance of the evidence is against the claim, there 
is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Left Eye Horner's Syndrome

In the rating decision on appeal, the Veteran's 20 percent 
evaluation for Horner's syndrome with lagophthalmos and 
constriction of the left pupil was confirmed and continued as 
effective May 3, 2005.  The Veteran's left eye is rated under 38 
C.F.R. § 4.79, DC 6019-6022 (2010).  Hyphenated diagnostic codes 
are used when a rating under one Code requires use of an 
additional DC to identify the basis for the evaluation assigned. 
38 C.F.R. § 4.27 (2009).  The additional Code, shown after the 
hyphen, represents the basis for the rating, while the primary 
Code indicates that underlying source of the disability.  In this 
case DC 6022 is used for rating the Veteran's left eye, while DC 
6019 indicates that ptosis is the underlying source of the 
disability.

The Veteran's 20 percent evaluation was originally awarded in a 
rating decision of November 2005 based on the presence of chronic 
inferior superficial punctuate keratitis of the left eye combined 
with left eye lagophthalmos.  The RO combined separate 10 percent 
ratings for each disability to arrive at the Veteran's current 20 
percent total rating.

Under 38 C.F.R. § 4.84a (2007), which dictated the ratings 
schedule for eye disabilities, chronic keratitis was to be rated 
from 10 to 100 percent for impaired visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology was 10 
percent.  38 C.F.R. § 4.84a, DC 6001 (2007).

Under this regulation, ptosis was to be rated as equivalent to 
5/200 for a wholly obscured pupil.  A pupil one-half or more 
obscured, was to be rated equivalent to 20/100.  Any less 
interference with vision than a pupil one-half obscured was to be 
rated based on disfigurement.  38 C.F.R. § 4.84a, DC 6019 (2007).

Under diagnostic code 7800, disfigurement of the head, face, or 
neck with one characteristic of disfigurement warranted a 10 
percent evaluation.  Disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warranted a 30 percent evaluation.  Disfigurement 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement called for a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement indicated an 80 percent evaluation.  38 C.F.R. § 
4.118, DC 7800 (2007).

The eight characteristics of disfigurement were: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters). Id. at Note 
(1) (2007).

Prior to 2008, lagophalmos, rated under DC 6022, was to be 
evaluated as 10 percent disabling when unilateral, and 20 percent 
disabling when bilateral.  38 C.F.R. § 4.84a, DC 6022 (2007).

Finally, diagnostic code 6080 provided ratings for impairment of 
field vision from 10 to 100 percent.  38 C.F.R. § 4.84a, DC 6080 
(2007).

Effective December 10, 2008, VA revised the schedular rating 
criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 
66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. 
Reg. 7,648 (Feb. 19, 2009).  The Veteran's service-connected 
disorder must therefore be evaluated under both the former and 
revised criteria, though the revised criteria may not be applied 
at any point prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009).

The post-December 10, 2008, Diagnostic Code 6019 provides that 
unilateral or bilateral ptosis is evaluated on visual impairment 
or, in the absence of visual impairment, on disfigurement under 
DC 7800.  38 C.F.R. § 4.79, DC 6019 (2010).  The criteria for 
rating disfigurement were amended as of October 23, 2008.  
However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim in March 2007. Therefore, only the pre-October 
2008 version of the schedular criteria is applicable in this 
case.

After December 10, 2008, eye disabilities rated under DCs 6000, 
thorough 6009 are to be evaluated based on either visual 
impairment due to the particular condition, or on incapacitating 
episodes, whichever results in a higher rating.  For VA purposes, 
an incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bedrest and treatment by a physician 
or other healthcare provider.  38 C.F.R. § 4.79 (2010).  For a 
compensable rating to be warranted for an eye disorder based on 
incapacitating episodes, there must be incapacitating episodes 
having a total duration of at least one week over the past twelve 
months.  Id. 

The December 10, 2008 change in regulations did not affect the 
rating criteria for lagophalmos, under DC 6022.

In December 1993, service connection was awarded for the post-
operative residuals of a repair of ptosis of the left upper 
eyelid.  A complete history of the Veteran's left eye disability 
is recorded in an August 2005 ophthalmology examination, which 
indicates that the Veteran developed Horner's syndrome on the 
left side following his 1992 sympathectomy due to RSD of the left 
shoulder.  The Veteran's ptosis resulting from Horner's, was 
repaired while in service.  The August 2005 examination stated 
that while ptosis was "repaired nicely . . . [the Veteran] has 
slight lagophthalmos and his left cornea dries out at night."  
His smaller left eye pupil was related to Horner's, but caused no 
problems.

In March 2006, the Veteran complained of slightly decreased 
distance vision.  His pupils were round in both eyes, though the 
left eye was less reactive to light than the right, and there was 
no afferent pupillary defect.  The assessment was of a refractive 
error, myopic shift, and Horner's syndrome in the left eye.

Notes of VA examination in April 2007 are partially illegible, 
but do reveal that the Veteran's left eye corrected vision was 
20/40 "near," and 20/50+ "far."  He reported diplopia when 
reading without glasses; however this was not clinically 
indicated during the examination.  The diagnoses were of Horner's 
syndrome and lagophthalmos secondary to Horner's.  Long-standing 
Horner's on the left side affected pupil size as well as lid 
closure, and contributed to nystagmus.  These disorders did not 
affect day-to-day life, though irritation of the left eye was 
noted due to not being able to close his eye.

In July 2008 the Veteran complained of problems with sunlight and 
a history of Horner's syndrome on the left side.  His corrected 
near visual acuity was 20/25 in the left eye and corrected 
distance visual acuity was 20/20.  Left eye pupil was smaller 
than the right, he had jerky eye movements, adnexae was normal 
and lids and lashes were normal.  No diplopia was reported and 
the final impression was of unspecified, stable, lagophthalmos.

On evaluation in May 2009, the Veteran reported mild discomfort 
associated with the left eye, but no change in visual acuity.  
His corrected visual acuity was 20/20 in the left eye for both 
near and far vision.  After reporting on the Veteran's left eye 
symptomatology, it was concluded that the Veteran had no visual 
acuity or visual field problems due to Horner's syndrome, but did 
have lagophthalmos secondary to Horner's.  This caused mild 
discomfort due to the resulting corneal exposure, and the Veteran 
was advised to continue using artificial tears and ointment.

On neurologic consultation in December 2009, it was noted that 
the Veteran "actually does pretty good with active closure" of 
the left eye lid, but that he had "less complete" passive 
closure.

In April 2010, private examination revealed a five year history 
of left eye irritation.  His corrected visual acuity was 20/25 
both near and far.  Once again it was noted that the Veteran's 
Horner's syndrome had no impact on his visual acuity or visual 
field but did cause a mild-to-moderate amount of ocular 
discomfort as his cornea was exposed to the environment.  The 
Veteran's left eye was "not getting any better or worse."

After a careful review of the evidence above, the Board finds the 
Veteran's service-connected left eye disability to be no more 
than 20 percent disabling.  In determining the Veteran's 
disability evaluation, the Board again notes that the Veteran's 
current rating is essentially two 10 percent ratings; one for 
chronic keratitis under 38 C.F.R. § 4.84a, DC 6001 (2007), the 
other for lagophthalmos under 38 C.F.R. § 4.84a, DC 6022.

Under the pre-2008 criteria, a rating for keratitis was only 
available so long as the disease process was active.  38 C.F.R. § 
4.84a, DC 6001 (2007).  As the record does not show that 
keratitis remains active, no evaluation may be assessed.  Under 
the current code, 38 C.F.R. § 4.79, DC 6001 (2010) allows for a 
10 percent rating where keratopathy results in incapacitating 
episodes of at least one, but less than two, weeks.  Id.  As the 
Veteran has not had any incapacitating episodes due to keratitis, 
a rating of 10 percent is also not available under the present 
criteria.  In spite of the foregoing, the Board recognizes that 
the AOJ assigned a separate 10 percent rating according to pre-
2008 DC 6001, and no administrative action has been undertaken to 
remove this rating.  Accordingly a separate 10 percent evaluation 
under 38 C.F.R. § 4.84a (2007) and 38 C.F.R. § 4.79 (2010) 
survives.

The Board must now consider whether the Veteran is entitled to a 
separate higher rating.  In so considering, we begin by noting 
that in spite of having been rated under the diagnostic code for 
ptosis, the disorder is no longer present following surgical 
correction during service.  Accordingly, the consideration of the 
Veteran's rating is based on residuals of his surgery and not on 
ptosis itself.  As discussed, both the current and pre-2008 
ptosis diagnostic codes dictate that in the absence of visual 
impairment, any rating should be based on disfigurement.  38 
C.F.R. § 4.84a, DC 6019 (2007), 38 C.F.R. § 4.79, DC 6019 (2010).  

As there is no compensable loss of visual acuity, the Board 
considers a rating based on disfigurement under DC 7800.  Because 
the current criteria for rating disfigurement under DC 7800 are 
not applicable to applications for benefits received after 
October 23, 2008, 73 Fed. Reg. 54,708 (Sept. 23, 2008), the Board 
considers only the pre-2008 criteria.

As stated above, 38 C.F.R. § 4.118, DC 7800 (2007) provides for a 
10 percent rating with one characteristic of disfigurement.  
Disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of disfigurement 
warranted a 30 percent evaluation.  Disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features, or; with four or five 
characteristics of disfigurement called for a 50 percent 
evaluation.  Disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of three features or 
paired sets of features, or; with six or more characteristics of 
disfigurement indicated an 80 percent evaluation.  38 C.F.R. § 
4.118, DC 7800 (2007).

The eight characteristics of disfigurement were: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id. at Note 
(1) (2007).

Having reviewed the criteria, the evidence does not indicate that 
any compensable rating is available for disfigurement.  None of 
the eight characteristics of disfigurement have been identified 
and thus even a ten percent rating is not warranted under this 
Code.  38 C.F.R. § 4.118, DC 7800 (2007).

With regard to lagophthalmos, both current and pre-2008 criteria 
call for a 10 percent rating on unilateral lagophthalmos, and a 
20 percent rating when the disorder is bilateral.  38 C.F.R. § 
4.84a, DC 6022 (2007), 38 C.F.R. § 4.79, DC 6022 (2010).  Here, a 
10 percent rating is warranted based on the Veteran's unilateral 
lagophthalmos.  A 20 percent rating is not warranted without 
evidence that lagophthalmos is bilateral in nature, and in this 
case it the disorder is unilateral.

Diagnostic Code 6032 dictates a separate evaluation for the 
partial loss of an eyelid, is to be considered and rated based on 
visual impairment and nonvisual impairment, e.g. disfigurement.  
Here, the Board has already noted that no compensable visual 
impairment is present, nor is a compensable evaluation available 
for disfigurement under DC 7800.

In addition to DCs 6001, 6019, 6022, and 6032, the Board has 
considered the potential applicability of all other Codes under 
38 C.F.R. § 4.84a (2010).  However, because there is no evidence 
of record indicating that the Veteran has developed 
choroidopathy, scleritis, retinopathy or maculopathy, intraocular 
hemorrhage, detachment of the retina, an unhealed eye injury, 
tuberculosis of the eye, retinal scars, glaucoma, neoplasm, 
nystagmus, conjunctivitis, ectropion, entropion, loss of eyebrows 
or eyelashes, optic neuropathy, cataracts, aphakia, paralysis, 
pterygium, keratoconus, or pinguecula, these codes are 
inapplicable.

In so far as the Veteran has asserted that his left eye is worse, 
the Board finds his statements to be credible.  However, the 
medical evidence prepared by skilled professional is more 
probative of his specific level of disability.  Furthermore even 
when accepted as true, the Veteran's testimony does not provide a 
basis for a higher evaluation.

Based on the foregoing, the Board concludes that the Veteran's 
left eye disability has been 20 percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.



ORDER

An application to reopen a claim of service connection for GERD 
is denied.

Service connection for a left wrist and hand disorder is denied.

Service connection for a left elbow disorder is denied.

An evaluation in excess of 30 percent for reflex sympathetic 
dystrophy (RSD) of the left upper extremity, upper back, and 
anterior chest, status-post left dorsal sympathectomy and 
stellate ganglion ablation with reduced sweating ability is 
denied.

An evaluation in excess of 20 percent for Horner's syndrome with 
lagophthalmos and constriction of the left pupil is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


